Exhibit 10.1

 

Contribution and Exchange Agreement

 

 

 

Dated      November 2020

[                    ]

(the Contributor)

Arrival Group

(the Issuer)

Ref: L-301355



--------------------------------------------------------------------------------

This Agreement is made on      November 2020 by and between:

 

(1)

[                    ], a company incorporated in [                    ] and
whose registered office is at [                    ], with registration number
[                    ] a;

(the “Contributor”); and

 

(2)

Arrival Group, a public limited liability company (société anonyme) governed by
the laws of the Grand Duchy of Luxembourg, with registered office at 1, rue
Peternelchen, L-2370 Howald, Grand Duchy of Luxembourg and registered with the
Luxembourg Register of Commerce and Companies under number B248209;

(the “Issuer”)

In the presence of

 

(3)

Arrival S.à r.l., a société à responsabilité limitée governed by the laws of the
Grand Duchy of Luxembourg, with registered office at 1, rue Peternelchen, L-2370
Howald, Grand Duchy of Luxembourg and registered with the Luxembourg Register of
Commerce and Companies under number B200789;

(the “Company”).

The Contributor and the Issuer are collectively referred to as the “Parties” and
individually as a “Party”.

Whereas:

 

(A)

The Contributor holds shares in the share capital of the Company (the
“Contributed Shares”) as indicated in the table annexed as Schedule 1 to this
Agreement.

 

(B)

On the terms of a business combination agreement dated on or around the date of
this Agreement and entered into by and between, inter alios, the Company and the
Issuer (the “BCA”), a copy of which is attached as Schedule 2 to this Agreement,
it is proposed that (i) all the shareholders of the Company holding preferred A
convertible preference shares (the “Company Preferred Shareholders”) contribute
all of their shares in kind to the Issuer in exchange for new ordinary shares to
be issued by the Issuer (the “Preferred Shares Exchange”) and (ii) all the
shareholders of the Company holding ordinary shares contribute all of their
shares in kind to the Issuer in exchange for new ordinary shares to be issued by
the Issuer (the “Ordinary Shares Exchange”).

 

(C)

The Contributor has agreed, subject to the Condition (as defined in section 2 of
this Agreement), to contribute the Contributed Shares to the Issuer against new
ordinary shares to be issued by the Issuer in the numbers and proportions as set
out in the Schedule 3 (the “Issued Shares”), with effect at 12:01 a.m. New York
time on the third (3rd) Business Day (as defined in the BCA) following the
completion of the Condition (the “Preferred Share Effective Time”). The Issued
Shares shall be issued for a total amount including a share premium as indicated
in the Schedule 3.

 

(D)

The Contributor has agreed to pay for the Issued Shares by way of a contribution
in kind which consists of the Contributed Shares (the “Contribution”). The
Contribution includes all the rights, commitments and obligations, known or
unknown, which can or could be attached thereto in any manner whatsoever.

 

(E)

It is contemplated that the Contributor, the Company and the Issuer, inter
alios, enter into an English law governed Supplemental Deed (the “Supplemental
SHA”) to the Second Amended and Restated Shareholders’ Agreement of the Company,
dated as of October 12,

 

 

A42934467

1



--------------------------------------------------------------------------------

  2020, as may be further amended and restated from time to time (the “SHA”)
pursuant to which, inter alia, the Contributor and the Company: (i) acknowledge
the Preferred Shares Exchange and (ii) the Contributor is deemed to remain as a
Preferred A Shareholder (as defined under the SHA) for purposes of its rights
and obligations under the SHA. It is further contemplated that the Issuer adhere
to the SHA upon completion of the Preferred Shares Exchange.

It is agreed as follows:

 

1

Consent

The Contributor irrevocably consents to the Preferred Shares Exchange and the
Ordinary Shares Exchange and all the transactions contemplated under the BCA and
the Transaction Documents (as defined in the BCA) to which the Contributor is a
party.

 

2

Condition to the Contribution and Issuance of the Issued Shares

The obligations of the Parties under clauses 3 and 4 of this Agreement are
subject to the prior issuance by a Luxembourg independent statutory auditor
(réviseur d’entreprises agréé) engaged by the Issuer, at or before the Preferred
Share Effective Time, of a report on the contributions in kind relating the
Preferred Shares Exchange prepared in accordance with article 420-10 of the
Luxembourg law on commercial companies dated 10 August 1915, as amended (the
“Condition”).

The Parties acknowledge that Preferred Shares Exchange shall occur on the
Preferred Share Effective Time for all Company Preferred Shareholders
simultaneously and the Issuer, endeavours, and commits on a best efforts basis,
to have the Condition fulfilled to allow for the Contribution to occur as soon
as possible on or after 1 January 2021.

 

3

Contribution and Issuance of Issued Shares

 

3.1

On the Preferred Share Effective Time and subject to the Condition:

 

  (i)

the Contribution shall be contributed to the Issuer;

 

  (ii)

the Contribution shall be contributed in full and complete satisfaction of the
issue and allotment to the Contributor of the Issued Shares by the Issuer;

 

  (iii)

the Issued Shares shall be issued by the Issuer and allotted to the Contributor;

 

  (iv)

the Issued Shares shall be issued and allotted in full and complete satisfaction
of the Contribution;

 

  (v)

the Issued Shares shall be issued and allotted to the Contributor as fully paid
shares; and

 

  (vi)

the Issuer shall register the Issued Shares in the name of the Contributor in
the Issuer’s share register as at the date of issue.

 

3.2

The Contributor represents and warrants that it is the sole lawful owner of the
Contribution and that these items are free of any lien, encumbrance, pre-emption
rights or other similar rights and is freely transferable and/or assignable to
the Issuer and not subject to any third party rights and that any and all
necessary consents for transfer that may be required under (i) any shareholder
agreement existing between the Contributor and any other shareholders of the
Company or (ii) articles of association of the Company has been complied with or
waived.

 

 

A42934467

2



--------------------------------------------------------------------------------

3.3

The Contributor represents and warrants that the Contribution will not:

 

  3.3.1

conflict with or violate its organizational or governance documents; or

 

  3.3.2

conflict with or violate any Law (as defined in the BCA) applicable to the
Contributor;

 

3.4

The Contributor represents and warrants that there is no Action (as defined in
the BCA) pending or threatened in writing against the Contributor or any
property or asset of the Contributor that would prevent, materially delay or
materially impede the performance by the Contributor of its obligations under
this Agreement.

 

3.5

The Contributor represents and warrants that no broker, finder, or investment
banker is entitled to any brokerage, finder’s or other fee or commission in
connection with the Contribution based upon arrangements made by or on behalf of
the Contributor.

 

3.6(1)

The Contributor agrees, notwithstanding any rights or privileges the Contributor
may have regarding the ability to Transfer (as defined below) any of the
Contributed Shares pursuant to applicable Law (as defined in the BCA), the
Company Organizational Documents (as defined in the BCA) or the SHA, not to
Transfer any of the Contributed Shares before the earlier of the implementation
of the Preferred Shares Exchange or termination of the BCA in accordance with
its terms, which termination, as the case may be, shall be confirmed by the
Company to the Issuer and Contributor at the latest five (5) calendar days
following such termination[; provided that nothing herein shall prohibit a
Transfer to an Affiliate that agrees in writing to assume all of the obligations
under, and be bound by all of the terms of, this Agreement]. A Transfer or
attempted Transfer of any Contributed Shares in breach of this clause 3.6 shall
be null and void and have no effect towards the Company, and the Company shall
refuse to record in the shareholders’ registry of the Company any Transfer or
other transaction made on such Contributed Shares and to recognize in that case
any right to third parties in or against the Company. For purposes of this
clause 3.6, [(A)] the “Transfer” of any Contributed Share shall mean the
transfer of either or both of the legal and beneficial ownership in such
Contributed Share, and/or the grant of an option or right to acquire either or
both of the legal and beneficial ownership in such Contributed Share, and shall
include: (i) any direction (by way of renunciation or otherwise) by a person
entitled to an allotment or issue of any Contributed Share, that such
Contributed Share be allotted or issued to some other person; (ii) any sale or
other disposition of any legal or equitable interest in a Contributed Share
(including any attached voting right) and whether or not by the registered
holder thereof and whether or not for consideration or otherwise and whether or
not effected by an instrument in writing; (iii) any grant or creation of a Lien
(as defined in the BCA) over any Contributed Share; and (iv) any agreement,
whether or not subject to any conditions, to do any of the foregoing [and (B)
“Affiliate” shall mean each other person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with the Contributor; with “control” (including with correlative
meanings, “controlled by” and “under common control with”) meaning possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of voting securities or by contract or
other agreement)].

 

3.7(2)

The Contributor further agrees not to Transfer any of the Issued Shares before
the earlier of the implementation or termination of the BCA in accordance with
its terms (subject also to any lock arrangement that the Contributor may have
entered into)[; provided that nothing herein shall prohibit a Transfer to an
Affiliate that agrees in writing to assume all of the obligations under, and be
bound by all of the terms of, this Agreement]. A Transfer or attempted Transfer
of any Issued Shares in breach of this clause 3.7 shall be null and void and
have no effect towards the Issuer or any the Contributor’s obligations hereunder
(including the Contributor’s obligations pursuant to article 4), and the Issuer
shall refuse to record in the shareholders’ registry of the Issuer any Transfer
or other transaction made on such Issued Shares and to recognize in that case
any right to third parties in or against the Issuer. For purposes of this clause
3.7, [(A)] the “Transfer” of any Issued Share shall mean the transfer of either
or both of the legal and beneficial ownership in such Issued Share, and/or the
grant of an option or right to acquire either or both of the legal and
beneficial ownership in such

 

 

(1) 

Bracketed language in this Section 3.6 shall only be included in the
Contribution and Exchange Agreements of certain Company Preferred Shareholders.

(2) 

Bracketed language in this Section 3.7 shall only be included in the
Contribution and Exchange Agreements of certain Company Preferred Shareholders.

3



--------------------------------------------------------------------------------

  Issued Share, and shall include: (i) any direction (by way of renunciation or
otherwise) by a person entitled to an allotment or issue of any Issued Share,
that such Issued Share be allotted or issued to some other person; (ii) any sale
or other disposition of any legal or equitable interest in a Issued Share
(including any attached voting right) and whether or not by the registered
holder thereof and whether or not for consideration or otherwise and whether or
not effected by an instrument in writing; (iii) any grant or creation of a Lien
(as defined in the BCA) over any Issued Share; and (iv) any agreement, whether
or not subject to any conditions, to do any of the foregoing [and (B)
“Affiliate” shall mean each other person that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with the Contributor; with “control” (including with correlative
meanings, “controlled by” and “under common control with”) meaning possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of voting securities or by contract or
other agreement)].

 

4

Power of attorney and commitments

 

4.1

Until completion of the Ordinary Shares Exchange, the Contributor hereby commits
to vote its shares in the Issuer in the manner as directed by the Company for
the purposes of implementing the BCA Transactions (as defined below).

 

4.2

The Contributor hereby irrevocably instructs, authorises and empowers any
director of the Issuer or any manager of the Company, or any lawyer at
Linklaters LLP, Luxembourg, each of them acting individually, with power of
substitution, as the Contributor’s true and lawful agent and attorney-in-fact
to, provided that, in any case and for the avoidance of doubt, not in a way that
would reasonably be expected to materially adversely negatively impact the
rights of the Contributor:

 

  4.2.1

register, in their name and on their behalf, the transfer of the Contribution in
the share register of the Company and the issuance of the Issued Shares in the
share register of the Issuer, and perform any and all publication or
registration formalities that may be necessary in relation with the afore
Contribution and Issuance of the Issued Shares;

 

  4.2.2

take all actions and do such things on behalf and in the name of the Contributor
that are necessary or desirable for the Contributor to take or to do in order
for the Preferred Shares Exchange, the Ordinary Shares Exchange, the Holdco
Ordinary Shares Merger Issuance (as defined under the BCA), the Merger (as
defined under the BCA), the restatement of the articles of association of the
Company, the restatement of the articles of association of the Issuer, and any
other transaction contemplated under the BCA (the “BCA Transactions”);

 

  4.2.3

represent the Contributor at any meeting or any adjourned meeting of the general
meeting of shareholders of the Company or the Issuer convened for the purpose of
implementing any of the BCA Transactions, waive any convening formalities, vote
in the name and on behalf of the Contributor on any resolution submitted to said
meeting, sign any documents, shareholder proxy, written consent or resolutions,
delegate under his own responsibility the present proxy to another
representative and, in general, do whatever seems appropriate or useful,
provided that the Contributor shall, to the extent practicable, be informed
reasonably in advance (including via email) of such meetings or resolutions to
be taken; and

 

  4.2.4

agree or amend the form, terms and conditions of, to certify any and all
documents as certified true copies and to make, sign, execute and do, and all
such deeds, instruments, share registers, agreements, applications, forms,
declarations, confirmations, notices, acknowledgements, letters, certificates,
minutes, powers-of-attorney, general assignments, and any other documents
relating to and required or desirable to implement the BCA Transactions
promising ratification provided that the Contributor shall, to the extent
practicable, be informed reasonably in advance (including via email) and
provided with such documents.

 

 

A42934467

4



--------------------------------------------------------------------------------

4.3

The Contributor hereby commits to provide the Issuer and/or Company, immediately
upon request from the Issuer and/or Company, as applicable, all documents and
information which are reasonably required for the purpose of complying with
applicable anti-money laundering laws and regulations (including without
limitation the Luxembourg law of 12 November 2004 on the fight against money
laundering and the financing of terrorism as amended) in the context of the
implementation of the BCA Transactions or that would be required from a notary
residing in Luxembourg for the same purposes.

 

4.4

The Issuer hereby commits to, upon implementation of the Contribution and
issuance of the Issued Shares pursuant to clause 3 above and until completion of
the Merger (as defined under the BCA), exercise the current rights (including
the voting rights) of the Contributor under the SHA and the Supplemental SHA for
the benefit of the Contributor and in accordance with the instructions of the
Contributor.

 

5

Notices

All notices, requests, permissions, waivers and other communications hereunder
shall be in writing in the English language and shall be deemed to have been
duly given if signed by the respective persons giving them (in the case of a
company, the signature shall be by an officer thereof) and delivered by hand, or
deposited in the mail (registered, return receipt requested), properly addressed
and postage prepaid or by facsimile (provided the same is confirmed by mail, as
above sent within one (1) day of dispatch) to the registered office of the other
Party.

 

6

Entire Agreement – Amendments

This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter contained herein, supersedes and cancels all prior
agreements with respect hereto and may be amended only by a written instrument
executed by the parties or their respective successors or assigns. The section
and clause headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

7

Invalidity

If any of the provisions of this Agreement is held invalid or unenforceable, and
unless the invalidity or unenforceability thereof does substantial violence to
the underlying intent and sense of the remainder of this Agreement, such
invalidity or unenforceability shall not affect in any way the validity or
enforceability of any other provisions of this Agreement except the invalidated
or unenforceable provision. In the event any provision is held invalid or
unenforceable, the Parties shall attempt to agree on a valid and enforceable
provision which shall be a reasonable substitute for such invalid or
unenforceable provision in the light of the content of this Agreement and, on so
agreeing, shall incorporate such substitute provision in this Agreement.

 

 

A42934467

5



--------------------------------------------------------------------------------

8

Counterparts and Signatures

This Agreement may be executed in one or more counterparts. A set of
counterparts, containing the signatures of all the Parties hereto, shall between
them constitute one single agreement.

Each Party shall receive and keep a copy of the original in due evidence of this
Agreement, the original being kept with the Issuer.

 

9

Governing Law and Jurisdiction

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with
Luxembourg law.

The Parties irrevocably agree that the courts of Luxembourg City (Grand Duchy of
Luxembourg) have exclusive jurisdiction to settle any dispute which may arise
out of or in connection with this Agreement.

[Signature pages follows]

 

 

A42934467

6



--------------------------------------------------------------------------------

IN WITNESS whereof this Agreement has been entered into the day and year first
above written.

[signature page follows]

 

 

A42934467

7



--------------------------------------------------------------------------------

SIGNATURE PAGE

 

 

Arrival Group By:   Title:   Authorised signatory

 

 

A42934467

8



--------------------------------------------------------------------------------

[                    ] By  

 

Name:   Title:   Authorised signatory

 

 

A42934467

9



--------------------------------------------------------------------------------

The Company declares for the purpose of article 710-13 of the Luxembourg law of
10 August 1915 on commercial companies, as amended, to duly acknowledge and
accept the aforementioned Contribution of the Contributed Shares and authorises
any manager of the Company or any lawyer at Linklaters LLP, Luxembourg, each
acting individually with power of substitution, to register, in its name and on
behalf of the Company, the transfer of the Contributed Shares in the
shareholders’ register of the Company and perform any and all publication or
registration formalities that may be necessary in relation with the
aforementioned Contribution of the Contributed Shares.

 

Arrival S.à r.l. By  

 

  Name:     Title: Authorised signatory

 

 

A42934467

10



--------------------------------------------------------------------------------

Schedule 1 – Contributed Shares

 

Contributor

  

Contributed Shares

[                     ]

   [                    ] preferred A convertible preference shares in Arrival
S.à r.l.

 

 

A42934467

11



--------------------------------------------------------------------------------

Schedule 2 – Business Combination Agreement

 

 

A42934467

12



--------------------------------------------------------------------------------

Schedule 3 – Issued Shares

 

Contributor

  

Issued Shares

  

Share premium

[                     ]

   [                    ] Ordinary Shares    EUR [                    ]

 

 

A42934467

13